DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	Applicant’s response filed 06/02/2021 is acknowledged. Claims 1-21 and 23-30 are pending.
	
EXAMINER’S COMMENT
Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The rejection of claims 1-21 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,722,558 is withdrawn in response to Applicant’s filing of a terminal disclaimer on 06/02/2021, which was approved. 

The rejection of claims 1-21 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,695,405 is 

The provisional rejection of claims 1-3, 6-21 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 154-175 of copending Application No. 16/829,642 (reference application) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 06/02/2021, which was approved.

The provisional rejection of claims 1-21 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/002,288 (now US Patent 10,973,880) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 06/02/2021, which was approved.

The provisional rejection of claims 1-21 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No.17/002,542 (reference application) in view of Knopf et al. (2009/0142333) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 06/02/2021, which was approved.

The rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/002553 (now US Patent 10,946,067) in view of Knopf et al. (2009/0142333 is withdrawn in response to Applicant’s filing of a terminal disclaimer on 06/02/2021, which was approved.
Conclusion
Claims 1-21 and 23-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649